In Ex parte Marshall, 207 Ala. 566, 93 So. 471, 25 A.L.R. 338, this court, all the Justices concurring, and following the established construction of the Code, §§ 7722, 7723, held that distilling liquor is not a crime involving moral turpitude, although made a statutory felony, and conviction of such offense may not be shown in impeachment of the credibility of a witness. Lakey v. State, 206 Ala. 180, 89 So. 605; Pippin v. State, 197 Ala. 615, 73 So. 340; Gillman v. State, 165 Ala. 135,51 So. 722; Smith v. State, 159 Ala. 68, 48 So. 668; Gordon v. State, 140 Ala. 29, 36 So. 1009; Clifton v. State,73 Ala. 473.
The rule stated in Ex parte Marshall has been often followed and applied to witnesses for the state as well as defendant. Webster v. State, 19 Ala. App. 587, 100 So. 201; Ex parte Webster, 211 Ala. 316, 100 So. 202; Shields v. State, 20 Ala. App. 639,104 So. 685.
Since the decision in the Marshall Case, the statute has been readopted without change. It must now be regarded as the settled law of Alabama. 40 A.L.R. (note) 1050.
Whatever of moral turpitude inheres in the willful violation of penal laws is not to the point. Whatever conflict of decision appears elsewhere, and whatever be our views as to the moral turpitude involved in the conduct of a business outlawed by the Constitution and laws of our country, in dealing with the long settled construction of a statute defining the cases wherein a conviction shall be deemed to affect the credibility of a witness, any change must come by legislation defining what classes of violators of the prohibition laws may be so impeached.
On cross-examination of defendant's witness, Shelby Richardson, the state, over apt objection, was permitted to show that the witness had recently pleaded guilty to the offense of manufacturing liquor. The testimony of this witness, claiming to be an eyewitness to much of the difficulty resulting in the killing of defendant's wife, was corroborative of the defendant as to important details of the tragedy. The probative force of his testimony, taken in the light of its own reasonableness or unreasonableness and in connection with the whole evidence, turned much upon the credibility of this witness. The impeachment of the witness by illegal testimony deprived the defendant of the right to have it weighed by the jury unweakened by such impeaching evidence.
Under our decisions, the error in admitting the evidence that the witness had been convicted of distilling must work a reversal of the case.
A defendant, who has become a witness in his own behalf, may be impeached as other witnesses. To that end the state may adduce evidence of his general character. The question asked need not be limited to character for truth and veracity. General bad character goes to the credibility of a witness. It is the duty of the court, and, on proper request, he must instruct the jury that such testimony is to be considered only in passing upon the weight and credibility of his evidence, not as evidence of guilt of the offense charged, unless the defendant has put his good character in issue. Sweatt v. State,156 Ala. 85, 88, 47 So. 194; Cox v. State, 162 Ala. 66, 70,50 So. 398; Fields v. State, 121 Ala. 16, 18, 25 So. 726; Byers v. State, 105 Ala. 31, 16 So. 716; Mitchell v. *Page 621 
State, 94 Ala. 68, 10 So. 518; Dolan v. State, 81 Ala. 11, 18,1 So. 707; Ward v. State, 28 Ala. 53.
There was no error in admitting the evidence tending to show general bad character of defendant. But it was error to instruct the jury that they should also consider this evidence to determine whether or not he provoked the difficulty or was the aggressor.
A person attacked in his own dwelling, under conditions otherwise entitling him to strike in self-defense, is not required to retreat although his assailant also resides in the same dwelling. There is no place to which the law requires him to retreat. Hutcheson v. State, 170 Ala. 29, 54 So. 119; Watts v. State, 177 Ala. 24, 59 So. 270; Jones v. State, 76 Ala. 8.
The court was in error in his instruction on this proposition in the first instance, but before the jury retired, and on exception by defendant, such instruction was withdrawn and correct instruction given. This cured the error. It was not a case of such prejudicial matter as may not be eliminated.
The point in Brothers v. Brothers, 208 Ala. 258, 94 So. 175, relied upon by appellant, was that the court, after withdrawing his erroneous instruction, failed to give a correct one as had already been requested in writing.
In general, in reviewing whether an erroneous ruling has been sufficiently corrected, either in receiving evidence or by instructions to the jury, all fair presumptions will be indulged in favor of the action of the court.
A jury should be credited with being men of fair intelligence, desiring nothing but to do their duty under oath.
Many questions were raised on the trial, and several are argued in brief. Most of them are without merit, governed by well-known rules which need not be repeated.
What we have written will probably be a sufficient guide on another trial.
Reversed and remanded.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.